Appeal by plaintiff from a judgment of the Supreme Court, entered in the office of the clerk of the county of Queens on the 6th day of May, 1937, dismissing the complaint on the merits after trial at Special Term, upon default of defendant. Action for divorce. Judgment, in the form of "a so-called “ order,” dismissing the complaint reversed on the law and the facts, without costs, and judgment directed for plaintiff for the relief demanded in the complaint. Findings of fact and conclusions of law in accordance herewith will be made. We are of opinion that plaintiff was entitled to procure a judgment of divorce in this State despite the fact that he had participated in procuring a void foreign decree, subsequent to which the defendant entered into an alleged marriage. (Shannon v. Shannon, 247 App. Div. 790; Stevens v. Stevens, 273 N. Y. 157, 159; May v. May, *876251 App. Div. 63.) Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur. Settle order on notice.